Citation Nr: 1402457	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-24 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to exposure to asbestos and/or herbicides.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos and/or herbicides.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 1968 and in the Naval Reserve from March to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In July 2011, the Board remanded the case for additional development.  Unfortunately, the case must be remanded again, as will be discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required because there was not compliance with certain directives of the July 2011 Remand.  See Stegall v. Derwinski, 11 Vet. App. 268, 271 (1998).  Specifically, further development is necessary in order to determine the etiology of the Veteran's heart disease and COPD.

The Veteran contends that he is entitled to service connection for heart disease and COPD, to include as due to exposure to herbicides and/or asbestos, during his active duty and/or Reserve service.  The Veteran's DD 214 shows that he served in the Navy as an electrical repairman.  An NPRC memorandum dated in May 2002 containing a chart of the probability of asbestos exposure indicates that an MOS of Electrician's Mate has a "probable" exposure to asbestos while onboard a naval ship.  The record indicates that the Veteran was stationed onboard the USS John R. Perry and the USS Claud Jones.  Therefore, it is conceded that the Veteran was exposed to asbestos during his period of active service.

The Veteran and his representative contend he was diagnosed with asbestosis in December 2008.  A December 2008 report within the records from the Gulfport Memorial Hospital appears to contain a diagnosis of asbestosis.  However, a June 2009 VA examiner determined there was "[n]o objective findings for asbestosis."  Importantly, the referring physician in the December 2008 Gulfport Memorial Hospital treatment record and the examiner who conducted the June 2009 VA examiner appear to be the same physician.  In the July 2011 Remand, the Board directed that VA must provide an examination by a pulmonary specialist who is a certified "B-reader" to address this contradiction.  

The Veteran submitted to a VA respiratory examination in March 2013.  The examiner noted the Veteran's history of asbestos exposure.  A chest X-ray was normal.  A CT scan showed evidence of COPD, but no findings of asbestosis or asbestos-related pleural disease.  The examiner diagnosed COPD.  He opined that this condition is not caused by or related to asbestos exposure because COPD is not a residual of asbestos exposure.  The examiner determined that the March 2013 CT scan did not show any evidence asbestosis.  He stated that a CT scan "is the Gold Standard for diagnosing asbestosis."  This is not an adequate examination and opinion.  First, there is no evidence that the examiner is a certified B-reader or that his X-ray study included interpretation by a B-reader.  In fact, it appears that the AMC determined that there was no B-reader available within the jurisdiction where the Veteran lived.  Second, the examiner provided an opinion with respect to asbestos exposure, but not herbicide exposure.

Therefore, a remand is necessary for VA to provide an adequate examination and obtain an adequate opinion.  The Veteran should be examined by a pulmonologist, if possible, and chest X-rays must be interpreted by a physician certified as a B-reader.  Recognition is given to the fact that there may not be a certified B-reader who is employed by VA in the jurisdiction in which the Veteran resides.  However, in light of the limited availability of certified B-readers, it is the Board's judgment that an opinion from a certified B-reader with access to a copy or digital copy of the Veteran's chest X-ray would be sufficient.

Regarding his claim of herbicide exposure, in an October 2009 letter the Veteran stated that in approximately December 1965, half of all ships he was working with had "dust [and] smoke (Agent Orange) on the ventilating motors."  He stated he did not wear a protective mask.  In addition, the Veteran stated he was exposed to Agent Orange during his time on the USS John R. Perry and the USS Claud Jones.

In the July 2011 Remand, the Board directed the AOJ to comply with the evidentiary development procedures in M21 - 1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.n regarding the Veteran's claimed herbicide exposure.  Specifically, the AOJ was instructed to provide a description of the Veteran's alleged herbicide exposure to the Compensation and Pension Service and request a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  It does not appear that the AOJ attempted to comply with this directive.  This must be done on remand.

In August 2009, the United States Army and Joint Services Records Research Center (JSRRC) reviewed deck logs from the USS Claud Jones and the USS John R. Perry and determined that the Veteran was not exposed to herbicides while stationed onboard the ships or while visiting different ports during his tour of service in the Pacific Ocean.  Later that month, the RO filed a memorandum of a formal finding of a lack of information required to corroborate service in Vietnam.  However, the Veteran does not contend that he stepped foot on the soil in Vietnam.  Rather, the Veteran contends that he was exposed to herbicides when his ship stopped at various ports of call such as Midway Island, which he claims was a storage facility for Agent Orange and other herbicides, and the Gulf of Tonkin, which he claims was "full of herbicides."  He maintains that his ship's missions were classified and that it toured the Philippines, Japan, Vietnam, and the Straits of Malaysia.  See October 2011 Letter.  Subsequent to the August 2009 JSRRC response, the Veteran submitted a personnel record that shows he received an award for meritorious service onboard the USS Claud Jones from October 14, 1967 to August 16, 1968 "while engaged in a program of the highest national priority."  The document indicates that the ship engaged in "special operations" in "a remote operating area, devoid of all normal support facilities."  Based on this information, the JSRRC should conduct an appropriate review of deck logs and ship history for the USS Claud Jones.  

The Veteran also contends he had exposure to herbicides, specifically Agent Orange, while stationed at Gulfport Naval Station during his Reserve service.  In the July 2011 Remand, the Board instructed the AOJ to confirm whether Agent Orange exposure was possible while the Veteran was stationed at Gulfport.  It does not appear that the AOJ attempted to comply with this directive.  This must be done on remand.  The Board acknowledges the Veteran's representative's position that exposure to herbicides during a period of ACDUTRA cannot be used as the basis for a grant of service connection on a presumptive basis.  See December 2013 Brief at 3.  However, a claimant is not precluded from establishing service connection for a disease claimed to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Finally, in the July 2011 Remand, the Board instructed the AOJ to schedule a VA examination to determine the etiology of any currently diagnosed heart disease.  The Veteran submitted to a VA heart examination in March 2013.  The examiner provided a negative nexus opinion with respect to direct service connection, but failed to give a rationale.  He also provided a negative nexus opinion with respect to asbestos exposure, noting that the Veteran "does not objectively qualify for the diagnosis of asbestosis."  However, as discussed above, the Board is remanding the COPD claim for another VA pulmonary examination in part to resolve the conflicting asbestosis diagnoses.  Therefore, a remand is necessary for VA to provide an adequate heart examination and obtain an adequate opinion.  

Accordingly, the case is REMANDED for the following action:

1. Prepare a memorandum outlining the Veteran's claimed herbicide exposure during his period of active service (June 1965 to September 1968), to include the approximate dates, locations, and nature of the Veteran's alleged exposure to herbicides or Agent Orange.  Based on the prepared memorandum, furnish a detailed description of the claimed exposure to Compensation and Pension Service via email, and request a review of DOD inventory of herbicide operations in order to determine whether herbicides were used as alleged. 

2. If confirmation is not obtained, all associated documents should be sent to the JSRRC or other appropriate organization for verification of herbicide exposure, to include whether the Veteran was exposed to herbicides while stationed aboard the USS Claud Jones from October 14, 1967 to August 16, 1968.  All documentation of requests and responses should be associated with the claims file.

3. If JSRRC cannot provide a determination with regard to any of the issues listed above, contact the Modern Military Branch of the National Archives to obtain the deck logs for the USS Claud Jones (DC-1033) and the USS John R. Perry (DE-1034) from June 1965 to September 1968.  All documentation of requests and responses should be associated with the claims file.

4. After the above development has been completed, arrange for the report of the December 2008 Gulfport Memorial Hospital record, the June 2009 VA examination, a copy or digital copy of the March 2011 chest X-ray, a copy or digital copy of the March 2013 CT scan of the Veteran's lungs to be reviewed by a pulmonary specialist who is a certified B-reader.  The claims folder and a copy of this Remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Ask the reviewer to assign a diagnosis for each current disorder of the lungs.  Based on the review of the examination and review of the radiologic examinations of the lungs discussed above, at a minimum, the B-reader reviewer should provide a medical opinion as to whether or not the Veteran has a lung/respiratory disorder due to asbestos exposure, and assign a definitive diagnosis for any/each asbestos-related lung disorder. 

If it is found that the Veteran does have asbestos-related disorder, the reviewer should provide an opinion as to whether such disorder is at least as likely as not (i.e., 50 percent probability or greater), related to the conceded in-service asbestos exposure. 

For any lung disorder not found to be related to asbestos exposure, the reviewer should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that the Veteran has a current lung disorder which, even though not related to exposure to asbestos, was incurred during or is related of some aspect of the Veteran's period of service, to include claimed herbicide exposure.

The rationale for any opinion offered should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion.

5. After the above development has been completed, the Veteran should be afforded an appropriate VA examination to determine whether his currently diagnosed heart disease had its onset (i) in-service, (ii) during any period of ACDUTRA or INACDUTRA, or (ii) during the one-year presumptive period after service, as a result of conceded in-service asbestos exposure and/or claimed herbicide exposure. 

The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  The examiner is requested to take notice of any determination of whether herbicide exposure during the Veteran's military service has been confirmed.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed heart disease is related to the Veteran's military service, to include specifically his conceded in-service asbestos exposure and/or claimed in-service herbicide exposure.  In offering any opinion, the examiner must consider the full record, to include all lay statements of record regarding the incurrence of the Veteran's heart disease and the continuity of symptomatology.  

The rationale for any opinion offered should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion.

6. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


